Citation Nr: 0930466	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  05-24 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Entitlement to service connection for a lumbar spine 
disability, diagnosed as degenerative disc disease of L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1969 to 
August 1971; and from August 1972 to November 1985.  
Commendations & awards include a Vietnam Service Medal with 2 
Stars, a Vietnam Campaign Medal, a Navy Unit Citation; a 
Meritorious Unit Citation; and a Republic of Vietnam 
Meritorious Unit Citation.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In December 2006 the Veteran appeared and testified at an RO 
hearing in Montgomery, Alabama.  The transcript of that 
hearing is included in the record.  

The Board notes that the Veteran also requested a Travel 
Board hearing, and a hearing was duly scheduled for June 9, 
2009, but the Veteran failed to appear.

The Board further notes that the Veteran previously filed 
claims for service connection for a back disorder in June 
1989 and in January 1995, but each time failed to follow 
through with the development of his claims.  A decision on 
the merits was consequently never reached with regard to 
those claims.  The provisions of 38 C.F.R. § 3.156 
consequently do not apply with regard to the Veteran's 
present appeal for service connection for a low back 
disorder.  

For the reasons that follow, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran seeks service connection for a low back disorder, 
which he says was incurred during service.  He reports that 
he was "constantly put through conditions that caused [him] 
to have back pains" during service.  He says that these 
pains did not always necessitate the need for sick bay and 
that he endured many days and nights with back pain.  He adds 
that he would seek medical attention when he could not endure 
the pain.  

Service treatment records (STRs) document complaints of back 
pain at various times during the Veteran's military career.  
An STR dated in November 1975 documents complaints of "sore 
in lower back" during treatment following a motor vehicle 
accident.  STRs dated in January 1977 show complaints of back 
pain, and mention the 1975 motor vehicle accident.  Diagnosis 
was "low back strain, acute."  Treatment records dated in 
November 1979 document complaints of low back pain for one 
week, diagnosed as "muscle strain."  Treatment records 
dated in February 1981 document complaints of low back pain 
after a fall on the left side while running.  Diagnosis was 
"low back and inguinal strain 2° to stress during fall."  
Treatment records dated in September and October 1985 show 
treatment for low back pain "after lifting demo from 
truck," diagnosed as "lumbar spine strain & spasm."  
Physical therapy notes dated in October 1985 show treatment 
for "non radicular LBP [low back pain] - resolving."  

Thereafter, the record contains no documentary evidence of 
any post-service back pain prior to 2001; however, the Board 
notes that in a July 2004 authorization for release of 
medical records the Veteran wrote that he had been treated by 
VA for back pain since 1999.  During his December 2006 RO 
hearing he testified that continued to have problems with his 
back after his separation from service, and says that he was 
treated after service "in the old outpatient VA clinic type 
thing before they went to computers."  

While the record does contain a single-page psychiatric 
treatment record dated in 1997, there is no evidence that VA 
treatment records dating from 1999 (or earlier since the 
Veteran testified that he was treated before VA went to 
computers) were requested by the RO (see 38 C.F.R. § 
3.159(c)(2)).  

In addition to the foregoing, the Board notes that in July 
2004 the Veteran was accorded a compensation and pension 
(C&P) orthopædic examination; however, the claims file, which 
contained private medical records showing treatment for back 
pain, was not reviewed, and an opinion regarding a nexus to 
service was not proffered.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (holding that the duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the 
examiner "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination").  Although a negative opinion was 
later proffered by a non-treating VA physician in October 
2004, the Board notes that the only periods of in-service 
back pain mentioned by this physician were those occurring in 
October 1985; this, despite the fact that service treatment 
records dating from 1975 chronicle complaints of back pain.  
The examination and the opinion are inadequate and remand for 
a new C&P examination, or opinion if the Veteran does not 
appear for the examination, is thus warranted.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  

Since the claims file is being returned it should be updated 
to include any VA treatment records compiled since September 
2006.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  Request and associate with the claims 
file all VA treatment records pertaining to 
the Veteran dating from November 1985 to 
August 2005.  A request should also be made 
for all VA treatment records dated after 
September 22, 2006.  

2.  Schedule the Veteran for an examination 
regarding his claim for service connection 
for a back disorder.  The claims file must 
be made available to, and reviewed by, the 
examiner, and the examiner must note in his 
report that the claims file was reviewed.  
All indicated tests must be performed, and 
all findings reported in detail.  The 
Veteran should be provided an opportunity 
to explain the low back symptoms he has had 
since service.  

The examiner is specifically requested to 
opine as to whether it is less likely than 
not (less than a 50 percent probability) or 
at least as likely as not (50 percent 
probability or greater) that a current back 
disorder is related to active military 
service.  In that regard, the examiner's 
attention is directed to the numerous STR 
entries documenting complaints and 
treatment pertaining to the low back and 
the Veteran's testimony regarding 
continuity of symptomatology since 
discharge from service.  

A complete rationale for all opinions 
proffered must be set forth in the report 
provided.  If the Veteran does not report 
for a scheduled examination, a copy of the 
letter informing the Veteran of the date 
and time of his appointment should be 
associated with the claims folder.  If the 
Veteran does not report for the 
examination, a medical opinion should be 
provided based on a review of the claims 
folder. 

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




